DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amendment filed 3/3/2022 is acknowledged.  Claims 1, 2, 4, 5, 6, 7, 9, 10, 11, 12,  and 19 have been amended.  Claims 1-23 are pending.  Claims 3, , 8, 13-18, 20 and 22 are withdrawn from consideration as being drawn to a non-elected invention. Claims 1-2, 4-7, 9-12, 19, 21 and 23 are discussed in this office action.
	All of the amendment and arguments have been thoroughly reviewed and considered.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims. 
This action is made Final. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
 
Previous Rejections
Status of the previous objections and rejections: 
(a)	The objections to the drawings is withdrawn in view of applicant’s amendment of the drawings made of record 1/20/222.
(b)	The objection to the specification is withdrawn in view of the new grounds of rejection necessitated by applicant’s amendment of the claims.  

(d)	The prior art rejection under 35 USC 103 directed to the 1-2, 4-7, 9-12, 19, 21 and 23 is withdrawn in view of the new ground(s) of rejections necessitated by Applicant’s amendment of the claims.

New Ground(s) of Rejections
THE NEW GROUNDS OF REJECTIONS WERE NECESSITATED BY APPLICANT’S AMENDMENT OF THE CLAIMS: 
Specification
4.	The disclosure is objected to because of the following informalities:
(a)	The substitute specification filed 1/26/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the statement as to the lack of new matter under 37 CFR 1.125(b) is missing.   
	(b)	The disclosure is objected because the description of the drawing for the Figures 1-27 beginning at pages 40 does not clearly describe the Figures as labeled in the drawing. For example, the Figure 1 recites the numerical labels 1-9 depicting specific structures of the device but no specific description of each of the numerical parts of the drawings are actually described for the Figure 1. The same issue appears in the Figure 14.     
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 2 4-6, 7-12, 19, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 1, 2 4-6, 7-12, 19, 21 and 23 are indefinite because the claims appear to recite both an apparatus (device) and  method steps of using the apparatus and thus it is unclear as to when infringement occurs.   See MPEP 2173.05(p); See also In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  Likewise, the claims appear to be generally narrative with numerous conclusory statements such that one cannot clearly point what is intended to be included or excluded by the claim language.  Clarification is required.

Claim Interpretation
9.	The claims are sufficiently broad and ambiguous comprising numerous conclusory statements such that a clear interpretation of Applicant’s intent cannot be ascertain.  Likewise, the claims appear to focus on the operation of a device rather than a specific method for detecting a pathogenic infection and comprise of inactive and intended use In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
13.	Claim 1, 2, 4-6, 7-12, 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bau et al (US 2014/0162244, citation made of record in prior Office action) in view of Pregibon et al (US 20150005198, January 2015)  in view of Ball et al (US 20210285039, Effective filing date March 2020, citation made of record in prior Office action) and further in view of Chatterjee et al (US 20160195523, July 2016, citation made of record in prior Office action).
Regarding claims 1, 19, 21, 23, Bau teaches a point of care (POC) based method and device for use in the detection of pathogenic infection (i.e., HIV) via nucleic acid based testing comprising: a thermal control cum reaction unit (item 40) including a microcontroller based isothermal heating unit (paragraph [0030]); at least one movable reaction microchamber (items 30 and 90) hosting desired samples, wherein said sample is a bodily fluid and reagents including labelled primer and probe sets adapter for seamless integration to a first position in said thermal control cum reaction unit having said isothermal heating unit (paragraphs [0020] and [0022]; pages 6-7); for executing piecewise-isothermal reaction steps selectively for carrying out in said at least one movable anyone or more (a) RNA containing test sample conditions (b) reverse transcription to c-DNA including its amplification, and (c) complementary DNA-probe hybridization in said reaction microchamber under selectively controlled isothermal heating piecewise and selectively following as required said microcontroller controlled isothermal heating in stages including selectively (a) raising temperature to a desired level 
Regarding claim 2, Bau teaches wherein the controlled isothermal heating and cooling cycles are selected based on the sample, related isothermal reaction mix including primers and involving complementary probes along with FIP primers wherein the primers are designed to comprise a melting temperature of from 55oC to 90oC and include the target RNA analyte and real time analysis ([0074]-[0082]).


Bau teaches comprising providing said detection unit in a portable platform (abstract) for ready coupling to the said movable reaction chamber microfluidic (figure 1B) dispensing the amplified and labelled c- DNA product and/or test reagents as required involving on-line dispenser mechanism onto a sample pad of the colorimetric detection.  Bau teaches comprising movable reaction microchamber holding cartridge (item 80) supporting the movable reaction microchambers (item 90) adapted to be movable through a guided rail (item 130) synchronized with said cartridge-based feeding (where item 20 is inserted) of microfluidic paper substrate (item 20) in the said sample-introducing chamber of the said colorimetric detection unit (figure 1B) whereby the moveable reaction microchamber is adapted to be placed in between a fluid dispenser and the sample introducing chamber of the said colorimetric detection unit for the release of the solution onto the said microfluidic paper substrate whereby the sample could flow through the paper substrate matrices due to the capillary action by the force of surface tension and reach out to the detection area through the conjugate section (intended use MPEP § 2114 (II)).
Bau teaches comprising said movable reaction microchambers include closed contamination free reaction chamber (item 90) with a dispensing mechanism fitted with the reaction chamber (paragraph [0020]) adapted to be actuated manually and/or automatically to dispense the final product seamlessly onto the microfluidic sample pad of a 'protected' LFA strip internally encapsulated within a transparent polymer made cassette via feedable via a movable cartridge. 

Pregibon et al teach a point-of-care system that (1) can perform accurate panel-based tests on DNA or RNA from >10 pathogens at once, (2) uses a one-pot, isothermal assay that is rapid and easy to use, and (3) utilizes low-cost disposable cartridges in a hand-held device. We are developing one-pot assays in which we amplify specific genomic targets of pathogens, hybridize the amplicons to barcoded gel particles, and quantify the bound amplicons in a single closed tube, with a single user intervention (sample loading). Multiple species-specific targets will be amplified using isothermal amplification conditions. Fluorescently-labeled amplicons will be free to diffuse into the encoded hydrogel particles and hybridize to their complementary nucleic acid probes embedded throughout (FIG. 32). The reference teaches wherein the system may comprise of a cartridge-based with disposable units that can be interfaced with a portable analysis unit (see example 15).  Pregibon et al teaches that in various embodiments above, using standard PCR and has recently begun to investigate isothermal assays for the purpose of this project. We used .lamda.-phage DNA as a model system for assay development. First, we designed Tm-matched primers against 2 target regions of lambda with a cross-check against human genomic DNA to avoid non-specific amplification. The amplicons were designed to be .about.60 bp in length. Probes were designed to target each amplicon, containing the complementary sequence excluding the binding site for the forward primer. We performed one-pot assays using both standard PCR and isothermal amplification (FIG. 33). 
 hybridization for each amplicon generated and no non-specific amplification of human genomic DNA. We performed a serial dilution of .lamda.-phage from 11,000-11 copies per reaction. Using primer set #1, we were able to detect .about.11 copies of template in our preliminary studies using a one-pot assay with standard PCR. (see example 15).
	While Bau and Pregibon teach multiple embodiments of the instant invention, the references fail teach wherein the method targets SARS-CoV2 and/or influenza A or image analytics and dissemination section including said smartphone app including image capture, processing and algorithmic implementation and results display operatively connected to a transparent viewing window for image acquisition of colorimetric changes of the reaction strip on said microfluidic paper substrate.
Ball et al teach method a method comprising obtaining nasal swab and performing a LAMP-based assay (loop-de-loop method) for SARS-CoV2 testing and multiple primer sets, wherein said primer may comprise FAM-labeled primer [0022] and [0097].  Ball et al teach melting temperature of the oligonucleotides of the reaction comprising 60-80oC (see claims 6-9). Ball teach that the loop fluophore-labelled primer can further comprise additional sequence, molecule, tag, bead, or other moiety at the 5’ end to enable further application, such as probe captured allowing for colorimetric analysis [0016].  Ball teach 
Chatterjee teaches a point-of-care analyte measurement system for detecting and quantifying which utilizes a smartphone camera and an app to quantify the change in dye color to detect and quantify the amount of analyte in the solution (Chatterjee, paragraphs [0020] and [0025]).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to utilized fluorescently labeled oligonucleotides and incorporate the utilization of a smartphone app including image capture and processing as taught by Ball in view of Chatterjee into the point-of-care assay as taught by Bau and Pregibon et al because it would allow for the detection and quantification of the amount of a desired analyte, such as SARS-Covid, in a solution as suggested by Ball in view of Chatterjee in efficient and cost effective manner with a portable device commonly owned.
Conclusion
14.	No claims are allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/           Primary Examiner, Art Unit 1637